Citation Nr: 0809520	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, secondary to service-connected disability of 
postoperative right foot fracture 5th toe, neuromas, excised 
and recurrent, with arthritis.

2.  Entitlement to service connection for a left hand 
condition, secondary to service-connected disability of 
postoperative right foot fracture 5th toe, neuromas, excised 
and recurrent, with arthritis.

3.  Entitlement to service connection for a left arm 
condition, secondary to service-connected disability of 
postoperative right foot fracture 5th toe, neuromas, excised 
and recurrent, with arthritis.

4.  Entitlement to an increased rating for service-connected 
postoperative right foot fracture 5th toe, neuromas, excised 
and recurrent, with arthritis, currently evaluated as 30 
percent disabling.

5.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2004 
and June 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In June 2007, the veteran submitted evidence directly to the 
Board.  This evidence consisted of a letter from a VA 
podiatrist, dated in May 2001, and the veteran's own 
statements in support of his claims.  This evidence is 
duplicative or cumulative of evidence previously considered 
by the RO in connection with the veteran's claim.  
Accordingly, the Board finds no basis for remanding the 
issues on appeal to the RO for its initial consideration of 
the additional evidence in connection with the veteran's 
claim.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence does not corroborate the veteran's accounts 
of his post-service injuries to his low back.

3.  The evidence does not corroborate the veteran's accounts 
of his post-service injury to his left hand.

4.  The evidence does not corroborate the veteran's accounts 
of his post-service injury to his left arm.

5.  The competent medical evidence does not show the veteran 
has lost total use of his right foot. 

6.  The veteran's overall combined disability rating is 40 
percent.

7.  The evidence does not show the veteran is incapable of 
performing the physical and mental acts required by 
employment by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  A low back condition is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R § 3.310 (2007).  

2.  A left hand condition is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R § 3.310 (2007).  

3.  A left arm condition is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.159, 3.310 (2007).  

4.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected disability of 
postoperative right foot fracture 5th toe, neuromas, excised 
and recurrent, with arthritis have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 (2007).  

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  The notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board finds no additional VCAA notice is necessary prior 
to the adjudication of these claims.  Prior to initial 
adjudication of the veteran's low back, left hand, left arm, 
and TDIU claims, in correspondence dated in August 2005, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  Specifically, the RO informed the veteran of what 
the evidence needed to show to establish entitlement to 
service connection for his low back, left hand, and left arm 
disability claims as secondary to his service-connected right 
foot disability.  The RO also informed the veteran of what 
the evidence needed to show to establish entitlement to a 
TDIU.  The RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO specifically requested that 
the veteran send any evidence in his possession that 
pertained to the claims.  

A review of the record shows that the VCAA notice of August 
2005 did not include the elements of the degree of disability 
or the effective date of disability.  The veteran, however, 
was subsequently provided with such notice in correspondence 
dated in March 2006.  More importantly, for reasons discussed 
more fully below, the Board concludes that the preponderance 
of the evidence is against the appellant's claims for 
secondary service connection and for a TDIU.  Thus, no 
disability ratings or effective dates will be assigned and 
the delay in this notification has resulted in no prejudice 
with respect to those claims. 

In response to the veteran's increased rating claim, the RO 
provided the veteran with correspondence dated in August 
2003.  That letter, however, did not include the criteria 
necessary to establish entitlement to an increased rating and 
did not include information pertaining to the establishment 
of an effective date.  Although the veteran has not been 
provided with fully compliant notice as it pertains to his 
increased rating claim, the Board finds that any deficiencies 
have resulted in no prejudice and that a decision on the 
merits is appropriate at this time.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that VA 
must demonstrate that a VCAA notice error was not prejudicial 
to the appellant).  

Here, the veteran's service-connected right foot disability 
is rated 30 percent disabling pursuant to Diagnostic Code 
5284, the highest rating available under that code.  38 
C.F.R. § 4.10, Diagnostic Code 5284 (2007).  A 30 percent 
disability rating is the highest available under that code.  
Throughout the course of this appeal, the veteran has 
submitted numerous statements describing the severity of his 
disability and its affect on his employment and daily life.  
In his notice of disagreement (NOD), dated in November 2004, 
the veteran described how he felt his right foot disability 
had worsened.  Specifically, the veteran alleged it caused 
him to fall, that he now had arthritis in the right foot, and 
that the pain was now radiating up his right leg.  The 
veteran described the failed treatments he had received for 
his right foot disability and alleged that it caused 
additional injury, rendering him unemployable.  The veteran 
provided similar contentions in his VA Form 9, dated in 
September 2005, and in a statement dated in April 2007.  
Thus, the veteran demonstrated actual knowledge that he 
needed to show worsening or increase in severity of the 
disability and the effect that worsening had on his 
employment and daily life.  Such knowledge cures any timing 
or content defects of the notice as it pertains to the 
veteran's increased rating claim.  As for the failure to 
notify the veteran of the effective date element of a 
compensation claim, the Board finds no resulting prejudice.  
For reasons explained more fully below, the competent medical 
evidence does not support a rating higher than that already 
assigned.  Absent a grant of benefits sought on appeal, no 
effective date will be assigned.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records from the Poplar Bluff and Jefferson Barracks 
VA Medical Centers (VAMCs).  The RO also obtained private 
medical records from Dr. K.P. and Dr. A.R., records from the 
veteran's employer, and records from the Social Security 
Administration on the veteran's behalf.  

The veteran was provided with foot examinations in August 
2003 and March 2006, but was not provided with VA 
examinations for the other claims.  The Board is mindful that 
VA must provide a medical examination when such an 
examination is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007), see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the Board finds that examinations for the secondary service 
connection and TDIU claims are not necessary.  Regarding the 
secondary service connection claims, the record includes 
numerous treatment reports from both VA and private 
providers.  The Board finds this medical evidence 
sufficiently addresses the etiology of the disabilities 
claimed on a secondary basis.  Moreover, for reasons 
explained more fully below, the outcomes of these issues are 
dependent upon the factual circumstances of post-service 
injuries.  Additional medical evidence is not needed to make 
these factual findings.  

As for the TDIU claim, the Board also finds there is enough 
medical evidence of record to render a decision on this 
issue.  The evidence includes Social Security Administration 
records, private treatment records, VAMC treatment records, 
and the veteran's own statements in support of his appeal.  
Collectively, these records provide ample evidence pertaining 
to the veteran's employability and a VA examination would not 
likely provide any additional evidence in this regard.  Under 
these circumstances, there exists sufficient competent 
medical evidence to decide the claims and VA has no duty to 
provide medical examinations.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Secondary Service Connection 

Legal Criteria and Analysis

The veteran is claiming entitlement to service connection for 
low back, left hand, and left arm conditions as a result of 
his service-connected right foot disability.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

In his informal claim, received in November 2004, the veteran 
alleged that his service-connected right foot disability 
caused him to fall and injure himself on several occasions.  
First, the veteran alleged his right foot caused him to slip 
and fall at work in December 1980, resulting in a back 
injury.  The veteran also alleged that his right foot 
disability caused injury in November 2001, again while the 
veteran was at work.  In that instance, the veteran alleged 
that while climbing stairs, his radio became entangled and 
then his right foot gave away, causing him to fall and injure 
his back, left hand, and left arm.  The veteran offered 
similar statements in written correspondence dated in August 
2005; his VA Form 9, dated in September 2005; and his notice 
of disagreement (NOD), dated in September 2006.

The Board has considered the veteran's contentions, but finds 
they are not supported by the record.  The medical evidence 
shows that his back condition existed for many years and 
there is no evidence that it was either caused or aggravated 
by service-connected disability.  The evidence also fails to 
show that either a left hand or left arm condition is related 
to the service-connected right foot disability.

There are many references in the claims file to the veteran's 
work injury to his back in December 1980.  None of these 
records, however, relate the 1980 back injury or any 
resulting disability to the service-connected right foot 
disability.  For example, in a VA examination report dated in 
May 1991, Dr. M.F. noted that the veteran sustained injury to 
his back in 1980 ultimately requiring surgery.  Separately, 
Dr. M.F. discussed an in-service football injury to the right 
foot and the veteran's complaints of resulting foot pain.  
Although Dr. M.F. discussed the 1980 back injury, he did not 
provide any indication that this injury was in any way 
related to the foot disability.  

The December 1980 injury was also referenced in a spine 
consultation, dated in December 1985.  In that consultation, 
the physician noted the December 1980 injury to the back as a 
result of a fall.  The physician provided no other details of 
the circumstances of the actual injury, such as whether a 
right foot disability contributed to it.  Moreover, the 
physician made no references to a right foot disability at 
that time.  Absent any statements with regard to how the 
veteran fell and injured himself, this document provides no 
support for the veteran's claim.

Regarding the November 2001 accident, although there are 
numerous records in the claims file pertaining to that 
accident and the injuries sustained as a result, none provide 
a basis for finding that the service-connected disability 
contributed to this event.  Records from the Central Accident 
Reporting Office, dated in April and July 2002, confirmed 
treatment for left hand, left wrist, and back pain as a 
result of his injury in November 2001.  These records, 
however, included no information about the actual injury and 
do not support the veteran's account of falling due to his 
right foot disability.  

Records from Missouri Delta Medical Center, dated in November 
2001, reflected that the veteran was admitted after 
presenting with severe back pain secondary to a work-related 
injury.  Dr. R.W. reported that the veteran fell after his 
radio became entangled on a rail.  Regarding the right foot, 
the doctor stated that the veteran complained of pain in the 
upper lumbar area since admission that was going down the 
right leg to the ankle and that his right toes were tingling.  
The doctor made no reference to a right foot disability as it 
related to the injury the veteran reported.  Thus, it appears 
from this report that the right leg symptoms were the result 
of the fall, not the cause of it.

A consultation from Dr. R.T., dated in November 2001, 
indicates that the left leg caused the veteran to fall.  In 
that consultation, the doctor discussed the injury and noted 
that the veteran's left leg went numb, according to what the 
veteran reported.  Dr. R.T. also discussed the right foot, 
noting that the veteran reported numbness in the 3rd and 4th 
digits of the right foot and pain radiating from the 
lumbosacral region down to the right ankle secondary to the 
fall.  After discussing the right leg symptoms, the doctor 
stated that the veteran also had "pain in the left leg since 
it was bent under him when he fell."  Thus, it is clear that 
Dr. R.T. was referring specifically to the left leg and not 
the right as a contributor to the fall.

The veteran's own earlier statements are inconsistent with 
his present contentions.  The November 2001 injury is 
summarized in a Department Accident/Incident Cause Evaluation 
from the veteran's employer.  In that document, the veteran 
reported that he fell down the stairs after his radio was 
caught in a railing.  The veteran also stated that his left 
leg folded under him and that he fell on his left hip and 
left hand.  This statement was signed by the veteran and made 
on the day of the accident.  For these reasons, the Board 
finds it to be highly probative indicator the circumstances 
of the injury.  

The Board has also considered reports from the Silver Springs 
Pain Management Center, Dr. A.R., and Dr. K.P.  These 
documents only pertain to treatment for injuries sustained in 
the fall and included no references to a right foot 
disability or how it contributed to the fall.  These records 
do not support the veteran's claim.

In addition to the December 1980 and November 2001 work-
related injuries, there is evidence of injury to the back on 
two other occasions.  There are numerous references in the 
claims file to a heavy lifting injury in September 1985.  For 
example, in a letter from Dr. F.H., dated in 1986, the doctor 
reported that the veteran had injured his back in September 
1985 after lifting a heavy pipe.  The veteran also 
acknowledged in a report of continuing disability interview, 
dated in July 1998, that he sustained an injury in August 
1997 resulting in disc bulging.  There is absolutely no 
evidence linking either of these injuries to the service-
connected right foot disability.  

In conclusion, the evidence fails to support the veteran's 
contentions.  To the contrary, the evidence suggests that his 
left leg rather than that his service-connected right foot 
disability contributed to his fall in November 2001.  
Regarding the other falls with resulting back injuries, there 
is no evidence linking any of these falls or resulting 
disability to a service-connected right foot disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Rating

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2007).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

Disability ratings of the foot are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5276-5284.  The veteran's service-
connected postoperative right foot fracture 5th toe, 
neuromas, excised and recurrent, with arthritis is currently 
evaluated as 30 percent disabling pursuant to Diagnostic Code 
5284.  38 C.F.R. § 4.72, Diagnostic Code 5284 (2007).  Under 
that code, a higher 40 percent rating is warranted for loss 
of use of foot.  

Among the other diagnostic codes applicable to foot 
disabilities, only Diagnostic Codes 5276 and 5278 provide for 
ratings higher than 30 percent.  Under Diagnostic Code 5276, 
(flatfoot acquired), pronounced flatfoot acquired warrants a 
50 percent rating when the symptoms are bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2007).  Pronounced flatfoot 
acquired is shown by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id.  

Under Diagnostic Code 5278, a 50 percent rating is warranted 
for bilateral acquired claw foot (pes cavus) when the 
disability is marked by contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2007).

Analysis 

The Board has considered all pertinent evidence of record, 
including VA examination reports, dated in August 2003 and 
March 2006, and VAMC podiatry treatment records.  Based on 
the evidence of record, the Board finds a rating in excess of 
30 percent for the right foot disability is not warranted.

None of the medical evidence shows that the veteran has lost 
the use of his right foot.  In the August 2003 VA examination 
report, the examiner noted that the veteran had slight 
decreased sensation noted to the lateral aspect extending 
into the fourth and fifth toe.  The examiner reported the 
other toes to be normal.  The examiner observed a generalized 
limp from right to left.  A bone scan showed arthritis of the 
ankles.  

The March 2006 VA examination report reflected similar 
findings.  In that report, the examiner noted the veteran 
carried less weight on his right side than left.  The 
examiner also noted, however, that the veteran was able to 
ambulate without assistance.  The veteran had no pain on 
motion, but did report pain on weight bearing.  The examiner 
diagnosed slight neuropathy lateral aspect of the right foot, 
postoperative right foot fractured toe with excision of 
neuroma, and mild arthritis of the bilateral ankles.  The 
examiner concluded that there was no change in the veteran's 
condition since the last VA examination.  

The VAMC treatment records reflected that the veteran had 
been fitted for foot orthotics, but were negative for any 
evidence that would indicate he lost total use of his right 
foot.  Although it is evident that the veteran's right foot 
disability causes some impairment, the medical evidence does 
not support a 40 percent rating pursuant to Diagnostic Code 
5284 because it is apparent that he retains at least some use 
of his foot. 

The Board also declines to grant a higher rating pursuant to 
either Diagnostic Code 5276 or 5278.  The record reflects 
that only the veteran's right foot disability is service-
connected; it does not reflect that the veteran's left foot 
is service-connected for a disability as well.  As noted, the 
50 percent ratings under these codes are for application only 
when the service-connected disability is a bilateral 
condition.  Not having a service-connected bilateral foot 
disability, the veteran is not entitled to a rating pursuant 
to either of these codes.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected foot disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2007).  In the instant case, to the extent that 
the veteran's service-connected foot disability interferes 
with his employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).



IV.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

Legal Criteria 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
postoperative right foot fracture 5th toe, neuromas, excised 
and recurrent, with arthritis, evaluated as 30 percent 
disabling; surgical scars of the right forefoot, evaluated as 
10 percent disabling; and residuals of a left lip biopsy, 
evaluated as 10 percent disabling.  The veteran's overall 
combined disability rating is 40 percent.  38 C.F.R. § 4.25 
(2007).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  

Here, the veteran is not entitled to a TDIU on a schedular 
basis; no single disability is ratable at 40 percent or more 
and the combined rating is less than 70 percent.  Even though 
a veteran does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. section 
4.16(a), it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a) 
(2007).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2007).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Analysis

In the veteran's application for increased compensation based 
on unemployability, received in November 2004, the veteran 
claimed that his service-connected right foot disability 
caused disabilities to his back, left arm, and left hand, and 
that because of these disabilities, he was unable to work.  
The veteran reiterated this contention in subsequent written 
statements, such as a statement received by VA in September 
2005.

Having reviewed the veteran's statements, and the objective 
evidence associated with the claims file, the Board finds 
that the criteria for a TDIU on an extra-schedular basis have 
not been met because the evidence fails to show the veteran 
is unemployable due to service-connected disabilities.  As 
noted above, entitlement to service connection for back, left 
arm, and left hand disabilities is not warranted.  The 
veteran has supported his claim with many statements 
pertaining to how his right foot, back, left arm, and left 
hand conditions prevented him from working.  Of these, only 
the right foot disability is service-connected.  The veteran 
has not explained how this disability alone has rendered him 
unemployable.

Evidence on the effect the service-connected right foot 
disability had on the veteran's employability is found in a 
letter from a VA podiatrist, dated in May 2001.  In that 
letter, the podiatrist stated that the veteran had undergone 
three surgeries to his right foot for painful neuritis/nerve 
lesion and hyperesthesia.  The podiatrist also explained that 
the veteran was seeking employment and that he could acquire 
a job sitting with minimal time spent on his feet.  The 
podiatrist stated that the veteran would not be able to 
tolerate a job with more physical stress than that.  

Although this letter suggests that the veteran's service-
connected right foot disability may present some challenges 
in obtaining employment, it is not so severe as to render him 
incapable of performing any physical acts necessary for 
employment.  Van Hoose, 4 Vet. App. at 363.  Regarding the 
other service-connected disabilities, the veteran has offered 
no explanation as to how these rendered him unemployable and 
there is no evidence in the claims file to support such a 
finding.  

To the extent that the veteran's service-connected 
disabilities interfere with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for higher 
ratings on an extra-schedular basis.  Hence, the Board is not 
required to remand the issue of entitlement to a TDIU to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007) for assignment of an extra-schedular 
evaluation.  Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96 (1996).


ORDER

1.  Service connection for a low back condition, secondary to 
service-connected disability of postoperative right foot 
fracture 5th toe, neuromas, excised and recurrent, with 
arthritis is denied.

2.  Service connection for a left hand condition, secondary 
to service-connected disability of postoperative right foot 
fracture 5th toe, neuromas, excised and recurrent, with 
arthritis is denied.

3.  Service connection for a left arm condition, secondary to 
service-connected disability of postoperative right foot 
fracture 5th toe, neuromas, excised and recurrent, with 
arthritis is denied.

4.  An increased rating for service-connected postoperative 
right foot fracture 5th toe, neuromas, excised and recurrent, 
with arthritis, currently evaluated as 30 percent disabling, 
is denied.

5.  A total disability rating for individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


